Citation Nr: 9905692	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  93-28 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for lichen simplex 
chronicus, prurigo nodularis, acanthosis nigricans, eczema, 
Candida intertrigo, tinea corporis, tinea cruris, tinea 
versicolor, xerosis, folliculitis, seborrheic dermatitis, 
basal cell carcinoma of the nose, actinic keratosis, tyloma 
and onychomycosis.

2.  Entitlement to an increased rating for the service-
connected epidermophytosis of the hands and feet, currently 
evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel



INTRODUCTION

The veteran, who is entitled to pension, served on active 
duty from February 1952 to January 1954. 

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a June 1993 rating action of 
the Providence, Rhode Island Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
veteran's claim for increase.  The veteran submitted a notice 
of disagreement (NOD) in August 1993 and the RO issued a 
statement of the case (SOC) in September 1993.  The veteran's 
substantive appeal was received in October 1993. 

The Board remanded the case in November 1995 for further 
development.  At the same time, the Board noted that the 
veteran had complained of skin disorders affecting other 
parts of his body and claimed that it was due to exposure to 
Mustard Gas during service.  As the medical evidence of 
record did not include an explanation as to whether any 
currently demonstrated additional skin disorders may have 
been related to the service-connected epidermophytosis or 
otherwise to service, the Board remanded the case to obtain 
additional evidence.  The RO was instructed to adjudicate 
whether service connection was warranted for any skin 
disorder other than epidermophytosis of the hands and feet 
and in a November 1998 decision, the RO denied the service 
connection for lichen simplex chronicus, prurigo nodularis, 
acanthosis nigricans, eczema, Candida intertrigo, tinea 
corporis, tinea cruris, tinea versicolor, xerosis, 
folliculitis, seborrheic dermatitis, basal cell carcinoma of 
the nose, actinic keratosis, tyloma and onychomycosis.  The 
veteran submitted an NOD in December 1998 and the RO issued 
an SOC on the issue of service connection later that same 
month.  The veteran's substantive appeal regarding the issue 
of service connection was received in December 1998.



FINDINGS OF FACT

1.  No competent medical evidence has been presented to show 
that the veteran's lichen simplex chronicus, prurigo 
nodularis, acanthosis nigricans, eczema, Candida intertrigo, 
tinea corporis, tinea cruris, tinea versicolor, xerosis, 
folliculitis, seborrheic dermatitis, basal cell carcinoma of 
the nose, actinic keratosis, tyloma and onychomycosis, are 
due to disease or injury which was incurred in or aggravated 
by service or secondary to his service-connected 
epidermophytosis of the hands and feet.

2.  The veteran's service-connected epidermophytosis of the 
hands and feet is manifested by moccasin scales of the feet 
with subungual debris; the veteran complain of itching the 
hands and feet during the warm summer month but objective 
medical evidence during the summer does not support this 
complaint and it is not credible.  Constant exudation or 
itching, extensive lesions, or marked disfigurement is not 
shown.  


CONCLUSIONS OF LAW

1.  A well-grounded claim of service connection for lichen 
simplex chronicus, prurigo nodularis, acanthosis nigricans, 
eczema, Candida intertrigo, tinea corporis, tinea cruris, 
tinea versicolor, xerosis, folliculitis, seborrheic 
dermatitis, basal cell carcinoma of the nose, actinic 
keratosis, tyloma and onychomycosis, has not been presented.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The schedular criteria for the assignment of an increased 
rating for the service-connected epidermophytosis of the 
hands and feet have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.118 including Diagnostic 
Codes 7813-7806 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  If not, his application for service connection must 
fail, and there is no further duty to assist him in the 
development of his claim.  38 U.S.C.A. § 5107 (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Although a claim need not be conclusive, it must be 
accompanied by supporting evidence in order to be considered 
well grounded; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Generally, a well-
grounded claim requires (1) medical evidence of a current 
disability; (2) medical, or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The requirement 
that evidence be presented to show a nexus between current 
disability and in-service injury or disease may be satisfied 
through use of a legal presumption that certain conditions 
manifesting themselves in a veteran who during active 
military service had full-body exposure to nitrogen or sulfur 
mustard or Lewisite will presumed due to service.  Service 
connection will not be established if the condition is due to 
the veteran's own willful misconduct or there is affirmative 
evidence that established a non-service-related supervening 
condition or event as the cause of the claimed condition.  
38 C.F.R. § 3.316 (1998).  Service connection may be granted 
for disability proximately due to or the result of a service-
connected disorder.  38 C.F.R. § 3.310 (1998).

Alternatively, a claim may be well grounded if the evidence 
of record, regardless of its date, shows that the veteran had 
a chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder which may be competently demonstrated 
by lay observation.  Savage, 10 Vet. App. at 495.  If the 
disorder is not chronic, it may still be service connected if 
the disorder is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id. at 496-497.

The evidentiary assertions by the appellant must be accepted 
as true for purposes of determining whether the claim is well 
grounded, except where the claim is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 
19 (1993).  When the issue involves a medical question of 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Statements and testimony from lay witnesses or the appellant 
in this regard are not sufficient to establish a plausible 
claim as they are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

The veteran contends that he is suffering from skin disorders 
affecting various parts of his body which he believes are 
either related to the service-connected epidermophytosis of 
the hands and feet or to exposure to mustard gas during 
service or began in service.  In this regard, such lay 
assertions are beyond the veteran's expertise (see King, 
supra), and the Board must look to other evidence of record 
to determine whether he has presented well-grounded claims of 
service connection.

A careful review of service medical records reveals that, in 
September 1952, the veteran was hospitalized in Germany and 
treated for hyperhidrosis, hands and feet; dermatitis 
venenata, due to shoe polish; and pityriasis versicolor, 
trunk.  It was noted that he had first developed a recurrent 
rash on his hands in August 1952 which recurred every time he 
was on field duty as a wireman and switchboard operator.  
Subsequent chart extracts noted treatment of dermatitis and 
hyperhidrosis of the hands and body lice.  The report of a 
January 1954 separation examination noted a normal clinical 
evaluation of the skin.  There is no indication in the 
service medical records that the veteran was exposed to 
mustard gas during service.  

There are no medical records within one year of service.  The 
first post service medical record is a private physician's 
report of treating the veteran in May 1959 for eruption of 
his hands of 10 days.  The diagnosis was contact dermatitis 
possibly due to sensitivity to plastic dyes handled at work.  
The report of VA August 1959 yielded a diagnosis of 
epidermophytosis, bilateral, hands and feet, active.  There 
were no findings or complaints pertaining to other skin 
disorders.  

Private medical records and VA medical records following the 
August 1959 examination contain, at various points, findings, 
history of, or diagnoses of, lichen simplex chronicus, 
prurigo nodularis, acanthosis nigricans, eczema, Candida 
intertrigo, tinea corporis, tinea cruris, tinea versicolor, 
xerosis, folliculitis, seborrheic dermatitis, basal cell 
carcinoma of the nose, actinic keratosis, tyloma and 
onychomycosis.

A VA outpatient treatment records include a March 1992 chart 
entry noting a diagnosis of generalized pruritus with 
xerosis.  Additional treatment notes detail the complaints 
and findings regarding skin disorders affecting the arms, 
legs, chest, groin, axillae, and buttocks.

The report of a May 1993 VA examination included the 
veteran's report that he had developed a skin condition in 
1953 after exposure to mustard gas.  He reported that the 
eruption affected much of the skin surface, including the 
hands, feet, legs, groin and scalp.  Following physical 
examination, the diagnoses included tinea pedis/ungium, 
chronic and of mild to moderate severity and eczematous 
dermatitis/neurotic excoriations, upper and lower 
extremities.  

When the Board initially reviewed the veteran's claim in 
November 1995, the diagnoses rendered after the May 1993 VA 
examination were noted; however, it was observed that the 
examiner had not explained whether there was a relationship 
between the currently diagnosed skin disorders and the 
service-connected skin disorder or any skin manifestations in 
service.  The case was remanded in order to obtain additional 
medical evidence, to include an examination.

The Board in its remand requested that the veteran be 
examined during the summer months, as that was when the 
veteran's condition was reportedly its most disabling. 

The veteran presented to a VA examination in September 1996 
at which time the examiner diagnosed multiple skin conditions 
affecting the scalp, neck, trunk, inguinal area, axillae, 
arms and forearms, perianal area, elbows, lower extremities 
and feet.  The examiner commented that several of the 
conditions were difficult to treat due to the veteran's 
obesity.  There was no opinion provided as to whether the 
current findings were related to the service-connected skin 
disorder or otherwise to service.  

The veteran was afforded a VA dermatological examination in 
February 1997 at which time he complained of "multiple 
problems" with his skin, dating from 1954.  Objective 
findings were reported pertaining to the axillae, scalp, 
forearms, shins, groin, buttocks, lower extremities and feet.  
The examiner noted that there were no nervous manifestations 
and no photographs were taken.  Following physical 
examination and a review of the claims folder, the diagnoses 
were tinea versicolor, acanthosis nigricans, tinea pedis, 
xerosis, prurigo nodularis, seborrheic dermatitis, 
intertrigo/lichen simplex chronicus.  The examiner noted that 
service medical records included diagnoses of dermatitis of 
the hands as well as tinea versicolor.  The veteran still 
suffered tinea versicolor; however, the examiner noted that 
none of the other conditions could be related to military 
service.  

The report of a June 1998 VA dermatological examination noted 
that the examiner had reviewed the claims folder.  The 
veteran was noted to have an chronic rash in the axillae, 
groin and buttocks for less than five years, treated 
regularly.  Physical examination revealed axillae with 
hyperpigmented lichenfied, velvety plaques with acrochordons; 
right groin, buttocks with moist pink plaques.  The examiner 
noted (+) scratching/excoriations.  The diagnosis was that of 
lichen simplex chronicus/Intertrigo.  

The veteran was afforded another VA dermatological 
examination in September 1998 at which time his history was 
noted.  Physical examination of the axillae, groin and 
gluteal cleft revealed lichenified hyperpigmented and pink 
plaque with some moist scale.  There were some excoriations 
noted.  The diagnosis was that of lichen simplex chronicus 
and chronic intertrigo.  The examiner noted that he could not 
make a connection between the currently demonstrated 
conditions and the veteran's service or the service-connected 
epidermophytosis of the hands and feet.  

In a December 1995 statement, the veteran indicated that he 
had received initial treatment for his skin complaints from a 
private physician who was no longer alive and whose records 
were unavailable.  The veteran reported that he had told that 
physician that he had been exposed to mustard gas and the 
physician felt his skin disorders could have been related to 
that exposure.  

A VA Form 119, Report of Contact, dated in November 1998 
detailed a phone conversation with the veteran regarding his 
claimed mustard gas exposure in which he indicated that he 
had not taken part in testing, nor was he a "medical 
volunteer."  The veteran reported that he had been 
hospitalized for a skin condition in Germany 1952 at which 
time the treating physician indicated to him that , while 
laying wire in the field, he had likely been exposed to 
mustard gas.  

The medical evidence associated with the claims folder 
includes findings of, history or, and diagnoses lichen 
simplex chronicus, prurigo nodularis, acanthosis nigricans, 
eczema, Candida intertrigo, tinea corporis, tinea cruris, 
tinea versicolor, xerosis, folliculitis, seborrheic 
dermatitis, basal cell carcinoma of the nose, actinic 
keratosis, tyloma and onychomycosis; however, there is no 
specific medical opinion to support the veteran's assertion 
that the claimed conditions were related to the service-
connected skin disorder or otherwise to his military service.  
The May 1993 VA examination report included that physician's 
recitation of the veteran's history, including the claimed 
exposure to mustard gas, and noted diagnoses of the claimed 
conditions, but did not include an opinion on etiology.  The 
information recorded by that physician, unenhanced by any 
additional medical comment or analysis, cannot constitute 
"competent medical evidence" satisfying the requirements of 
a well-grounded claim.  LeShore v. Brown, 8 Vet. App. 406 
(1996).  

Having reviewed the evidence of record, the Board finds that 
the veteran did not have full body exposure to mustard gas 
during service.  He reported that he did not participate in 
testing, rather he recalled a physician telling him he may 
have been exposed to mustard gas during his in-service 
hospitalization.  A review of the records pertaining to that 
treatment does not include any indication that the treating 
physicians considered exposure to mustard gas a likely cause 
of the veteran's condition nor is there any indication that 
the veteran was exposed to mustard gas.  There is no 
evidentiary basis whatsoever, other than the veteran's 
speculation, that he was actually exposed to mustard gas in 
any form.  The Board finds that he was not exposed to mustard 
gas and that his claim that he was is not credible.

The only medical opinions specifically addressing the 
question of causation are those included in reports of the 
February 1997 and September 1998 VA examinations.  Neither 
examiner could relate lichen simplex chronicus, prurigo 
nodularis, acanthosis nigricans, eczema, Candida intertrigo, 
tinea corporis, tinea cruris, tinea versicolor, xerosis, 
folliculitis, seborrheic dermatitis, basal cell carcinoma of 
the nose, actinic keratosis, tyloma and onychomycosis, to the 
service-connected epidermophytosis of the hands and feet or 
to skin manifestations in service.  The veteran is a lay 
person so he is not competent to offer an opinion as to 
medical diagnosis or causation.  See Espiritu, supra.  
Although his statements could represent evidence of 
continuity of symptomatology, the disorders at issue were not 
observed in service or within any applicable presumptive 
period.  Likewise, no competent evidence has been presented 
to relate the present findings to service.  See Savage, 
supra.

The Board would note that the fact that VA authorized an 
examination for the veteran's claimed conditions does not 
mean that the veteran, who did not fulfill his statutory 
requirements to establish a well-grounded claim, is entitled 
to the duty to assist.  Slater v. Brown, 9 Vet. App. 240 
(1996) (Whether a VA examination should be conducted under 
38 C.F.R. § 3.326 is an issue that arises only where a claim 
has already been determined to be well-grounded).

The Board notes that in its Informal Brief Presentation, the 
veteran's representative requested that the Board determine 
whether the RO followed the VA Adjudication Manual, M21-1 
(M21-1) which requires "full development" prior to a well-
grounded determination.  M21-1, part III, 1.03(a) (Change 50) 
(Feb. 23, 1996) and M21-1, Part VI, 2.10(f) (Change 48) (Aug. 
5, 1996).  The representative appears to be arguing that 
"full development" is to be interpreted as invoking the 
duty to assist in cases in which the veteran has not 
presented a well-grounded claim.  The Board is of the opinion 
that recent decisions rendered by the United States Court of 
Veterans Appeals (Court) do not support this position.  

In Carbino v. Gober, 10 Vet. App. 507 (1997), the Court noted 
that, while the M21-1 provisions "appear" to volunteer VA's 
assistance to a claimant prior to the submission of a well-
grounded claim, a decision by the United States Court of 
Appeals for the Federal Circuit in Epps v. Gober, 127 F.3d 
1464 (1997) made clear that the statutory duty to assist does 
not attach until a well-grounded claim has been submitted.  

While VA does not have a statutory duty to assist a claimant 
in developing facts prior to submission of a well grounded 
claim, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of evidence needed to complete his 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).

A second remand, pursuant to 38 U.S.C.A. § 5103(a) (If the 
veteran's application for benefits is incomplete, the VA 
shall notify the veteran of the evidence necessary to 
complete the application), is not necessary.  The Board would 
note that, subsequent to the November 1995 remand, all 
identified treatment records were obtained and associated 
with the claims folder.  The veteran reported that, shortly 
after service, he had been treated for skin complaints by a 
private physician to whom he had related his history of in-
service exposure to mustard gas; however, the veteran also 
reported that the physician is deceased and records 
pertaining to that treatment are unavailable.  Where a 
claimant has indicated his inability to obtain a medical 
statement, 38 U.S.C.A. § 5103(a) does not require VA to 
notify a claimant to obtain a document which is known to be 
unobtainable.  Franzen v. Brown, 9 Vet. App. 235 91996).  
Consequently, the RO has met its burden under 38 U.S.C.A. 
§ 5103(a) by informing the veteran of the evidence necessary 
to complete his application for benefits.

Finally, the Board has considered the "benefit of the 
doubt" doctrine:  however, as the veteran's claim does not 
meet the threshold of being well grounded, a weighing of the 
merits of the claim is not warranted and the benefit of the 
doubt doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 91990).

II.  Increased Rating

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  The Court has held 
that, when a veteran claims a service-connected disability 
has increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Court 
has also stated that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
The Board further finds that the matter has been adequately 
developed for the purpose of appellate review.  

The veteran's service-connected epidermophytosis of the hands 
and feet is evaluated as for eczema, under the provisions of 
38 C.F.R. § 4.118 including Diagnostic Code 7806.  As with 
eczema, the evaluation will depend upon the location and 
extent of the disease and the repugnant disfigurement or 
other disabling characteristics of the disease.  
Dermatophytosis with exfoliation, exudation or itching, if 
involving an exposed surface or extensive area, warrants a 10 
percent evaluation.  A 30 percent evaluation requires 
constant exudation or itching, and extensive lesions or 
marked disfigurement.  A 50 percent evaluation is assignable 
when there is ulceration, extensive exfoliation or crusting, 
and systemic or nervous manifestations, or the condition is 
exceptionally repugnant.  Diagnostic Code 7813.

The veteran complains that his foot condition flares during 
the warmer summer months and usually is associated with mild 
to moderate itching, although the bottoms of his feet do not 
itch during the colder months.  He has reported persistent 
mild to moderate itching of the hands.  Of record are VA 
outpatient treatment records from throughout the appeals 
period.  In March 1992, the veteran presented with complaints 
of generalized pruritus.  The examiner reported that the skin 
was generally dry and specific findings were made regarding 
the gluteal cleft, truck and extremities.  In a June 1992 
follow-up notation, it was noted that the veteran's face, 
dorsal hands and forearms had suspicious lesions.  The 
assessment was that of pruritus.  An August 1992 chart 
extract noted dry, scattered vesicles "everywhere", 
noninfected.  In October 1992, lesions were noted between the 
eyes, on the chest and bilateral upper extremities.  In 
November 1992, the veteran complained of scaling and itching 
of the scalp; the assessment was that of seborrheic 
dermatitis.  

Chart extracts from 1993 included diagnoses of pruritus and 
findings pertaining to the scalp, arms, trunk, legs, back, 
buttocks, thighs, chest, back of neck, and skin at the 
entrances to the ear canals.  In September 1994, the veteran 
presented with complaints of a rash on the buttocks and upper 
posterior thigh.  Physical examination of the feet revealed 
(+) onychodystrophy, (+) maceration between the toes and a 
diagnosis of tinea pedis.  

In March 1995, the veteran was seen for follow-up treatment 
of tinea affecting the buttocks and feet; however, there were 
no current findings reported regarding the feet.  A May 1995 
chart extract noted complaints pertaining to the intergluteal 
cleft and buttocks.  In July 1995, the veteran complained of 
a rash on the buttocks; the diagnosis was that of a fungal 
dermatitis.  

Chart extracts dated from March to May 1996 included findings 
regarding the anterior chest, shoulders, scalp and buttocks.  
In July 1996, the veteran was seen for complaints pertaining 
to eczematous dermatitis of the buttocks.  Specific findings 
were reported regarding the buttocks, right elbow and legs.  

In May 1997, the veteran reported increased itching, mostly 
across the chest.  Physical findings were limited to the 
arms. 

The most recent treatment reports include a May 1998 notation 
detailing the veteran's complaints regarding the scalp, 
bilateral axillae and gluteal cleft.  In June 1998, 
examination revealed findings pertaining to the arms, groin 
and perineum.  An August 1998 chart entry noted that the 
veteran suffered intermittent, intense pruritus in affected 
areas despite compliance to recommended therapy.  The 
examining physician noted findings pertaining to the neck 
fold, bilateral axillae, back, right elbow, inguinal fold, 
perianal area and scrotal sac.  

The report of the May 1993 VA examination noted mild to 
moderate scaling of both soles as well as slight scaling in 
the 4th toe web spaces of both feet.  There was subungual 
hyperkeratosis of all nails of both feet.  Examination of the 
palms and fingernails was unremarkable.  There was slight 
erythema and lichenification of the left dorsal hand.  The 
diagnoses included tinea pedis/ungium, chronic and of mild to 
moderate severity.  The examiner noted the veteran's report 
that his conditions flared during summer months and indicated 
that the palm condition seemed to be "in remission" at the 
time of this examination.  

The veteran was examined again in September 1996 at which 
time physical examination of the feet revealed moccasin 
scale, toenail dystrophy and subungual hyperkeratosis 
consistent with tinea pedis and onychomycosis.  There were no 
complaints or findings pertaining to the hands.  

The report of a February 1997 VA examination noted the 
veteran's complaints of "multiple problems" with skin.  
Physical examination revealed the feet with moccasin scale, 
subungual debris.  There were no complaints or findings 
pertaining to the hands.  On the section of the examination 
report noting that color photographs were to be attached if 
the condition was disfiguring, the examiner indicated a 
negative response.  

The record includes undated color photographs of the 
veteran's hands and feet.  The report of a September 1998 VA 
examination included the examiner's note that photographs 
were to be taken; however, there was no further comment.  

The Board has carefully considered the evidence of record, 
but concludes that a 30 percent evaluation is not warranted.  
The clinical evidence indicates that the skin conditions 
affect the feet more severely than the hands and are more 
disabling during the warm summer months.  The findings on VA 
examination include the examiner's description of the 
epidermophytosis of the feet as mild to moderate severity, 
but noted that the hand disorder was "in remission."  The 
record does not demonstrate that the veteran has constant 
exudation or itching of those areas affected.  Outpatient 
treatment records include numerous findings and complaints of 
nonservice-connected skin conditions; however, those records 
do not include complaints or findings regarding the service-
connected disorder affecting the hands and feet.  The Board 
notes that the veteran was often seen during the warmer 
summer months when he contends that his service-connected 
skin disorder is at its worst and on those occasions his 
service-connected disorder was not worse than when he was 
seen in other months.  It is notable that when the veteran 
was examined in June 1998 and September 1998 he did not make 
complaints pertaining to the hands and feet.  In addition, he 
himself has reported that his feet itch during the warm 
weather, but not during winter.  Moreover, marked 
disfigurement as a result of the service-connected skin 
disorder in not shown on examination.  Therefore, the Board 
finds that the preponderance of the evidence is against a 
rating in excess of 10 percent for the service-connected 
epidermophytosis of the hands and feet.  




ORDER

As a well-grounded claim has not been presented, service 
connection for lichen simplex chronicus, prurigo nodularis, 
acanthosis nigricans, eczema, Candida intertrigo, tinea 
corporis, tinea cruris, tinea versicolor, xerosis, 
folliculitis, seborrheic dermatitis, basal cell carcinoma of 
the nose, actinic keratosis, tyloma and onychomycosis, is 
denied.

An increased rating for the service-connected 
epidermophytosis of the hands and feet is denied. 




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

